Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive.  Applicant argues that transparent electrodes such as ITO described by Yokoyama are generally known to have relatively high transmittance for visible light, but may have very low transmittance for wavelengths outside the visible light region, e.g. infrared light.  Due to this, Applicant argues that Yokoyama would not work for other light regions.
The examiner disagrees.  ITO films do not necessarily have low transmittance in the infrared region as argued by Applicant.  For example, Kang et al. (“Optical Properties of Sputtered Indium-tin-oxide Thin Films”) shows optical transmittance properties of an ITO film which may be used as a transparent electrode (Figure 2, see also Abstract and Introduction):

    PNG
    media_image1.png
    278
    335
    media_image1.png
    Greyscale


It is additionally noted that even if ITO was inherently unsuitable to IR imaging, Yokoyama is not limited to solely using ITO films.  Therefore, one of ordinary skill in the art would reasonably find it obvious to select different transparent electrode materials to achieve an imaging device with optical properties suitable for their intended requirements, including other transparent electrodes which transmit visible and infrared light in the case where the system is designed to image using both visible and infrared light.
For these reasons, Applicant’s arguments are not considered persuasive and the rejections based on Yokoyama are maintained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2007/0194400 A1) in view of Official Notice.[claim 1]
Regarding claim 1, Yokoyama discloses an image sensing device, comprising: an image acquisition circuit comprising a plurality of image acquisition layer arrays (e.g. Figure 1 and 2), wherein at least one of the plurality of image acquisition layer arrays comprises a reference layer (Figure 2, Items 15 through 7), a first acquisition layer (Figure 2, Items 3 and 4), and a second acquisition layer arranged successively (Figure 2, Items 2 and 3), wherein the first acquisition layer is located under the reference layer and is configured to, when detecting a first light signal in a first wavelength range, interact with the reference layer, to which a first electric signal is applied, to generate a first image signal (Paragraph 0041-0043,  0081; note that light passes through the reference layer to the first layer, thus some interaction would necessarily occur), and wherein the second acquisition layer is located under the first acquisition layer and is configured to, when detecting a second light signal in a second wavelength range, interact with the first acquisition layer to generate a second image signal, wherein the second wavelength range is not overlapped with the first wavelength range (Paragraph 0041-0043,  0082; note that light passes through the reference layer and first layer to the second layer, thus some interaction would necessarily occur).  However, Yokoyama does not explicitly disclose an image processing circuit, connected with the image acquisition circuit and configured to generate a target image according to the first image signal and the second image signal.
However, Official Notice is taken that it is well known in the art to provide an image processing circuit in an image sensing device which reads and processes captured pixel signals to generate an image.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an image 
Yokoyama discloses further an imaging sensing device wherein a first wavelength range comprises a range of 380 nm to 700 nm (Paragraphs 0081-0082, 0085, e.g. R, G or B light), but does not disclose that the second wavelength range comprises a range of 760 nm to 1000 nm. 
However, Official Notice is further taken that it is well known in the art to provide image capture devices which capture light in the 760 nm – 1000 nm (e.g. infrared light).  Such imaging devices extend the light range past the visible range allowing for image capture in dark environments and additional processing to be performed using captured infrared light. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide capture of infrared light in the device of Yokoyama to devices extend the light range past the visible range allowing for image capture in dark environments and additional processing to be performed using captured infrared light.[claim 2]
Regarding claim 2, see the rejection of claim 1.  Official Notice is further taken that it is well known in the art to read and form images of separate colors and to fuse the images together into a single image through a process such as interpolation.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide first and second processing circuits for generating images of each color (note that each processor would need to be connected to the respective layers for reading image signals of respective colors) and to fuse the images through interpolation so that a final full-color image may be formed.[claim 14]
[claim 16]
Regarding claim 16, see the rejection of claim 1 above.  Official Notice is further taken that it is well known in the art to implement processing/control systems using one or more processors and a non-transitory CRM configured to store instructions which are executable by the processors as claimed.  By using such a processor/instruction system the device may be implemented using off-the-shelf hardware without the need for specialized processing/control system hardware design.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the processing/control features of Yokoyama in view of Official Notice using one or more processors and a non-transitory CRM storing instructions as claimed so that the system may be implemented using off-the-shelf hardware.[claim 19]
Regarding claim 19, see the rejection of claim 16 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2007/0194400 A1) in view of Official Notice in view of Kang (US 2008/0157254 A1).[claim 3]
Regarding claim 3, Yokoyama in view of Official Notice does not explicitly disclose different band gaps, wherein the second band gap is smaller than the first band gap.
Kang discloses a similar image sensor and further discloses the use of different band gap materials for capturing different wavelengths of light (e.g. Figure 6) wherein a second bandgap is smaller than a first bandgap (Figure 6, Eg1>Eg2>Eg3).  The use of such different bandgaps improves selectivity of absorption and photoelectric conversion efficiency (e.g. Paragraph 0013, 0029).  Therefore, it would .

Claims 5, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2007/0194400 A1) in view of Official Notice in view of Chieh (US 2016/0295116 A1).[claim 5]
Regarding claim 5, see the rejection of claim 4 above.  Yokoyama in view of Official Notice does not explicitly disclose an emitter configured to emit a third light signal, wherein a wavelength of the third light signal is equal to a wavelength of the second light signal, and the third light signal acts on a target object to generate a first reflective light signal, and wherein the second acquisition layer is configured to, when detecting the first reflective light signal and the second light signal, interact with the first acquisition layer to generate the second image signal.
Chieh discloses an imaging system which includes a light emitter configured to emit a third light signal, wherein a wavelength of the third light signal is equal to a wavelength of the second light signal (e.g. Paragraph 0030-0032), wherein a camera receives reflected light to image a user (e.g. Paragraph 0037).  By including such a light emitter, the captured image may be better exposed through application of light to the scene.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a light emitter to emit light which is reflected by a user and captured by the imaging device in the system of Yokoyama in view of Official Notice so that a better exposed image of the user may be captured using light in the second wavelength range. 
[claim 15]
Claim 15 is a method claim corresponding to apparatus claim 3.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 3.  Official Notice is further taken that it is well known in the art to provide a housing for an image sensing device.  Such a housing protects the image sensing device from the environment.  Therefore, it would have bene obvious to provide a housing for the device/method of Yokoyama in view of Official Notice in view of Wang so that the device may be protected from the environment.  Note that in such a configuration, the emitted light would be emitted “towards exterior of a housing” as claimed.[claim 20]
Regarding claim 20, see the rejection of claims 5 and 19 above.

 Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2007/0194400 A1) in view of Official Notice in view of Wang et al. (US 2020/0058718 A1)[claim 6]
Regarding claim 6, Yokoyama in view of Official Notice discloses the image sensing device of claim 1 (see rejection above), but does not disclose a display device wherein the display comprises a first display area which allows a light ray to pass through; and wherein the image sensing device is located under the first display area, and is configured to receive the first light signal and the second light signal through the first display area and to generate the target image according to the first light signal and the second light signal.

Note that in such a configuration, the image sensing device of Yokoyama in view of Official Notice would receive first and second light signals through the display and generate a target image (see rejection of claim 1 above).[claim 7]
Regarding claim 7, see the rejection of claim 6 above and note that Chieh discloses a display wherein the first display area comprises a plurality of pixels, and wherein the image sensing device is configured to receive the first light signal and the second light signal through a gap between the plurality of pixels (Figures 1 and 2, Items 105 between pixels 108).[claim 8]
Regarding claim 8, see the rejection of claim 7 above.  While Yokoyama in view of Official Notice in view of Wang does not explicitly disclose wherein a size of the at least one of the plurality of image acquisition layer arrays is smaller than or equal to a size of the gap between the at least two of the plurality of pixels, it is noted that only a finite possible combination of relative sizes is possible.  Either the size of the arrays is smaller than, larger than or equal to the size of the gap between the plurality of pixels.  Additionally, one of ordinary skill in the art could have easily pursued each possible combination 
 Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust the sizes of the gap/layer array, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).[claim 10]
Regarding claim 10, see the rejection of claim 2 above.
Claims 9, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2007/0194400 A1) in view of Official Notice in view of Wang et al. (US 2020/0058718 A1) in view of Chieh (US 2016/0295116 A1).[claim 9]
Regarding claim 9, see the rejection of claim 5 above.[claim 13]
Regarding claim 13, see the rejection of claim 5 above.[claims 17 and 18]
Regarding claims 17 and 18, see the rejections of 5 and 16 above.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2007/0194400 A1) in view of Official Notice in view of Wang et al. (US 2020/0058718 A1) in view of Kang (US 2008/0157254 A1).[claim 11]
Regarding claim 11, see the rejection of claim 3 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698